UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K xAnnual Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 FOR THE YEAR ENDED DECEMBER 31, 2006 OR o Transition Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN (Full title of the plan) FRONTIER OIL CORPORATION (Name of issuer of the securities) 10000 Memorial Drive, Suite 600 Houston, Texas77024-3411 (Address of issuer’s principal executive offices) FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN ANNUAL REPORT ON FORM 11-K FOR THE YEAR ENDED DECEMBER 31, 2006 INDEX Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Plan Benefits As of December 31, 2006 and 2005 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2006 Notes to Financial Statements Supplemental Schedules*: Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2006 * Other supplemental schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of Frontier Refining & Marketing Inc. Collectively Bargained Employees Retirement Savings Plan Denver, Colorado We have audited the accompanying statements of net assets available for plan benefits of Frontier Refining & Marketing Inc. Collectively Bargained Employees Retirement Savings Plan (the “Plan”) as of December 31, 2006 and 2005, and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for plan benefits of the Plan at December 31, 2006 and 2005, and the changes in net assets available for plan benefits for the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This schedule is the responsibility of the Plan's management.Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2006 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. DELOITTE & TOUCHE LLP Denver, Colorado June 26, 2007 FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS As of December 31, 2006 and 2005 2006 2005 ASSETS Investments at Fair Value (Note 2): Plan Interest in Frontier Oil Refining & Marketing Master Trust $ 27,015,325 $ 24,201,459 Participant Loans 1,076,815 1,028,889 28,092,140 25,230,348 Receivables: Employer Contributions 270,325 253,353 Employee Contributions 33,188 32,002 Accrued Income 2,803 33,903 306,316 319,258 NET ASSETS AVAILABLE FOR PLAN BENEFITS AT FAIR VALUE 28,398,456 25,549,606 Adjustments from fair value to contract value for fully benefit- responsive investment contracts (54,477 ) (51,560 ) NET ASSETS AVAILABLE FOR PLAN BENEFITS $ 28,343,979 $ 25,498,046 The accompanying notes are an integral part of these statements. FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS For the Year Ended December 31, 2006 Contributions: Employer $ 1,037,951 Participant 1,159,174 Rollovers 24,144 Total Contributions 2,221,269 Investment Income: Plan’s share of Master Trust Investment Income (Note 2) 3,152,411 Participant Loan Interest 74,371 Net Investment Income 3,226,782 Deductions: Benefits Paid to Participants (1,659,799 ) Investment Management and Loan Fees (6,536 ) Transfers to Frontier Retirement Savings Plan (935,783 ) Total Deductions (2,602,118 ) Increase in Net Assets 2,845,933 Net Assets Available for Plan Benefits: Beginning of Year 25,498,046 End of Year $ 28,343,979 The accompanying notes are an integral part of these statements. FRONTIER REFINING & MARKETING INC. and SUBSIDIARIES COLLECTIVELY BARGAINED EMPLOYEES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1.SUMMARY OF PLAN AND SIGNIFICANT ACCOUNTING POLICIES The following summary of the Frontier Refining & Marketing Inc. and Subsidiaries (the “Company”) Collectively Bargained Employees Retirement Savings Plan (the “Plan”) provides only general information.Participants should refer to the Plan document, available upon request from the Company’s Human Resources Department, for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering any person who is employed by the Company, has completed six months of service, is age 21 or older, and who is covered by a collective bargaining agreement at the Company’s Cheyenne, Wyoming refinery between employee representatives and the Company if the agreement provides for participation in a retirement plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).The Pension Benefit Guaranty Corporation does not guarantee Plan benefits.Any eligible employee will be considered a “Participant” in the Plan. All of the Plan’s assets are held in the Frontier Oil Refining and Marketing Master Trust (the “Master Trust”).The trustee for the Plan is Fidelity Management Trust Company (the “Trustee”).A committee appointed by the Company’s Board of Directors (the “Board”) administers the Plan. Basis of Accounting and Use of Estimates The financial statements of the Plan are prepared on the accrual basis of accounting.The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan’s management to use estimates and assumptions that affect the accompanying financial statements and disclosures.Actual results could differ from these estimates. Risks and Uncertainties The Plan provides for various investment options in mutual fund and common/collective trusts.Investment securities are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the Statements of Net Assets Available for Plan Benefits and the Statement of Changes in Net Assets Available for Plan Benefits. Reclassifications Certain prior year amounts have been reclassified to conform with the current year presentation.These include reclassification of certain investments to Plan Interest in Frontier Oil Refining & Marketing Master Trust and reclassification of certain investment income to Plan’s share of Master Trust Investment Income. Investment Valuation and Income Recognition The Plan’s investment in the Master Trust is presented at fair value, which has been determined based on the fair value of the underlying investments of the Master Trust.Participant loans are valued at the outstanding loan balances. The Master Trust invests in the Fidelity Managed Income Portfolio, which is a stable value fund that is a commingled pool of the Fidelity Trust for Employee Benefit Plans.The fund may invest in fixed interest insurance investment contracts, money market funds, corporate and government bonds, mortgage-backed securities, bond funds, and other fixed income securities.Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.Contract value represents contributions made to the fund, plus earnings, less participant withdrawals. Administrative Expenses Subject to such limitations as may be imposed by ERISA or other applicable laws, all costs and expenses incurred in connection with the general administration of the
